Exhibit 10.1
 
AMENDMENT NO. 2 TO SECURITIES PURCHASE AGREEMENT


This Amendment No. 2 to Securities Purchase Agreement (“Amendment No. 2”) is
entered into as of June 27, 2013, by and between VistaGen Therapeutics, Inc., a
Nevada corporation (the “Company”), Autilion AG, a company organized and
existing under the laws of Switzerland (“Autilion”), and Bergamo Acquisition
Corp. PTE LTD, a company organized and existing under the laws of Singapore
(“Bergamo Singapore”).  Unless otherwise specified herein, all capitalized terms
set forth in this Amendment shall have the meanings as set forth in the Amended
Agreement (as defined below).


RECITALS


WHEREAS, Autilion and the Company were parties to that certain Securities
Purchase Agreement, dated April 8, 2013 (the “Agreement”), pursuant to which
Autilion agreed to purchase from the Company an aggregate total of 72 million
restricted shares of the Company’s common stock (“Shares”) for aggregate
consideration of U.S. $36.0 million;


WHEREAS, Autilion assigned the Agreement to Bergamo Singapore on April 12, 2013
pursuant to an Assignment and Assumption Agreement  (the “Assignment”);


WHEREAS, the Company and Bergamo Singapore entered into Amendment No. 1 to
Securities Purchase Agreement (“Amendment No. 1”) to amend certain terms of the
Agreement; and


WHEREAS, the Company, Autilion and Bergamo Singapore now desire to: (i)
terminate the Assignment and allow Autilion to assume the rights and obligations
of the Purchaser under the Agreement, as amended by Amendment No. 1 and this
Amendment No. 2 (collectively, the “Amended Agreement”); and (ii) further amend
the Agreement, as more particularly set forth in this Amendment No. 2.


AGREEMENT


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the undersigned parties agree as follows:


1.  
Termination of Assignment and Assumption by Autilion.



a. Autilion and Bergamo Singapore hereby terminate the Assignment and Assumption
Agreement entered into on April 12, 2013, such that the Assignment shall be of
no further force and effect and Bergamo Singapore shall have no rights or
obligations as the Purchaser under the Amended Agreement.


b. Autilion hereby assumes all rights and obligations of the Purchaser to the
Amended Agreement, and agrees to the terms and conditions therein as if Autilion
were originally made a party to the Amended Agreement.


2.  
Amendment No. 2 to the Securities Purchase Agreement



Section 2.1 of the Amended Agreement is hereby amended and replaced in its
entirety with the following:


Section 2.1     Closing; Investment Dates


Upon the terms and subject to the conditions set forth herein, the Company
agrees to sell, and the Purchaser agrees to purchase for the benefit of the
Purchaser or its nominee, Seventy Two Million (72,000,000) Shares of Common
Stock of the Company for Thirty Six Million Dollars ($36,000,000), or $0.50 per
share, in a series of tranches (each, a “Closing” and the date of each such
Closing an “Investment Date”) in accordance with the schedule set forth below:
 
 
 

--------------------------------------------------------------------------------

 
 

 
 
Investment Date
 
Total Amount of Investment
   
Total No. of Shares
 
On the date of this Amendment
  $ 25,000       50,000  
On or before July 11, 2013
  $ 475,000       950,000  
On or before July 27, 2013
  $ 9,500,000       19,000,000  
On or before August 30, 2013
  $ 10,000,000       20,000,000  
On or before September 30, 2013
  $ 16,000,000       32,000,000  



On each Investment Date, the Company shall deliver to the Purchaser and/or its
nominee, and Purchaser shall deliver to the Company the items set forth in
Section 2.3 deliverable at the Closing; provided, however, the opinion of
Company Counsel required by Section 2.3(a)(vii) shall only be required to be
delivered as a condition to the Closing of the final tranche of $15,975,000.
Upon satisfaction of the covenants and conditions set forth in Section 2.3, each
Closing shall occur at the offices of Company Counsel or such other location as
the parties shall mutually agree.
 
 
3.  
The Company and Purchaser represent and warrant to each other as follows:



                (a)                                Each of the Company, Autilion
and Bergamo Singapore is a corporation duly organized and validly existing in
the jurisdiction of its incorporation indicated in the first paragraph of this
Amendment No. 2. The execution, delivery and performance of this Amendment No. 2
are within the power and authority of the Company, Autilion and Bergamo
Singapore and are not in contravention of law, Articles of Incorporation, Bylaws
or the terms of any other documents, agreements or undertakings to which the
Company, Autilion and Bergamo Singapore is a party or by which the Company or
Purchaser is bound.  No approval of any person, corporation, governmental body
or other entity not provided herewith is a prerequisite to the execution,
delivery and performance by the Company, Autilion and Bergamo Singapore of this
Amendment No. 2, to ensure the validity or enforceability thereof.


(d)         When executed on behalf of the Company, Autilion and Bergamo
Singapore, this Amendment No. 2 will constitute the legally binding obligations
of the Company, Autilion and Bergamo Singapore, enforceable in accordance with
their terms, subject to the effect of applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws now existing or hereafter
enacted relating to or affecting the enforcement of creditors’ rights generally,
and the enforceability may be subject to limitations based on general principles
of equity (regardless of whether such enforceability is considered a proceeding
in equity or at law).


4. The provisions of the Amended Agreement, as modified in this Amendment No. 2,
shall remain in full force and effect in accordance with their terms and are
hereby ratified and confirmed.  In the event of any conflict between the terms
and conditions of this Amendment No. 2 and the terms and conditions set forth in
the Agreement, the terms and conditions set forth herein shall control.  This
Amendment No. 2 shall be governed by the laws of the State of Delaware without
regard to the conflict of laws provisions thereof.

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment No. 2 is executed as of the day and year
first written above.



   
VISTAGEN THERAPEUTICS, INC.
         
By: /s/ Shawn K. Singh
Name:  Shawn K. Singh
Title:    Chief Executive Officer
         
AUTILION AG
         
By: /s/ Hilard Herzog
Name:  Hilard Herzog
Title:    President
         
BERGAMO ACQUISITION CORP PTE, LTD
         
By: /s/ Hilard Herzog
Name:  Hilard Herzog
Title:    President
     


